—In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Deutsch, J.H.O.), dated November 28, 2000, as, after a hearing, determined that the parties entered into a valid common-law marriage on February 1, 1988, and awarded the plaintiff temporary maintenance in the amount of $2,000 per month from September 1, 2000, retroactively, and an interim attorney’s fee in the amount of $35,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the plaintiff demonstrated that as a result of the parties’ sojourns in Pennsylvania and family vacations in Georgia, a valid common-law marriage existed under the laws of those states which was deserving of recognition under the principles of comity in New York (see, Scheinkman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 10, at 96-97; Carpenter v Carpenter, 208 AD2d 882). The Supreme Court resolved any evidentiary conflicts, and its findings of fact should not be disturbed (see, Tornese v Tornese, 233 AD2d 316).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Luciano, Smith and Crane, JJ., concur.